Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. US 20140220974 A1. Hereinafter referred to as Hsu.
Regarding claim 1, Hsu with reference to figure 2, shows a UE comprises a transceiver and a processor (se also paragraph [0029]) for implementing the following:
	Hsu with reference to figure 5, discloses upon detecting a radio link failure (RLF) event, and upon receiving measurement configuration (step 514), UE 501 (Claimed mobile station) starts to perform measurements accordingly. If there is dual connectivity, UE 501 can receive the measurement configuration either form the macro cell or from the small cell. See paragraph [0042]. (Claimed a transceiver that communicates with a first base station and a second base station according to dual connectivity; and a processor). Hsu also discloses that the UE 501 triggers cell change from source eNB (Claimed first base station) 503 to target eNB 504 (Claimed second base station) (e.g., when signal quality in target cell is better than source cell), 
	Regarding claim 4, Hsu disclose with regard to figure 5, a target eNB 504 (Claimed second base station), wherein the target eNB receives an RRC reestablishment request from a UE (claimed mobile station), based on a radio link failure event , the UE being in dual connectivity with a source base station, see discussion with regard to claim 1 above. See also paragraphs [0043]-[0045]. (claimed a second base station comprising: a receiver (a receiver is implicit to target base station of Hsu, because it is required for the receiving) that receives, from a mobile station that communicates with a first base station and the second base station according to dual connectivity, a re-establishment request that is triggered by occurrence of an integrity failure);
	Hsu also discloses that upon reestablishment request is sent , target eNB 504 performs shortMAC-I check in step 531. If the shortMAC-I matches, then target eNB 504 forwards the request to anchor eNB 502, See paragraph [0046]. (The anchor eNB is considered here as the source base station). (Claimed transmitter (a transmitter is implicit to target base station of 
	Regarding claim 5, Hsu discloses the RRC reestablishment request includes anchor information, C-RNTI (claimed identifier of the mobile station in the primary cell), PCI of the previous source cell (claimed an identifier of a primary cell), and short MAC-I (Claimed security information). See paragraph [0045]. Hsu also discloses that upon reestablishment request is received, target eNB 504 performs shortMAC-I check (step 531) and if the shortMAC-I matches, then target eNB 504 forwards the request to anchor eNB 502. See paragraph [0046]. Claimed (memory (a memory is implicit to the target base station because it is required for the storing in order for the comparing) that stores first information that includes an identifier of a primary cell, an identifier of the mobile station in the primary cell, and security information, wherein the transmitter forwards the received re-establishment request to the first base station when second information included in the received re-establishment request matches the first information).
 	Note: the shortMAC-I check is based on both the PCI and C-RNTI as known in the art (see Bakker et al. US 20140321430 A1, paragraph [0013]).
 	As to the claimed memory, a memory is required in the target eNB of Hsu in order to store the PCI, C-RNTI prior to the comparing for integrity checks.  (Claimed memory that stores first information that includes an identifier of a primary cell, an identifier of the mobile station in the primary cell, and security information, wherein the transmitter forwards the received re-establishment request to the first base station when second information included in the received re-establishment request matches the first information.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        4/6/2021